Exhibit 99.1 E-WASTE SYSTEMS, INC. Pro Forma Consolidated Balance Sheets ASSETS December 31, December 31, (Unaudited) (Unaudited) CURRENT ASSETS Cash $ $ Inventory - Total Current Assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Deposits Vendor relationships - - Goodwill - - Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued expenses-related parties - Accrued interest Derivative liability - Convertible notes payable - Note payable related party Contingent consideration Total Current Liabilities LONG-TERM LIABILITIES Deferred tax - - Total Long-Term Liabilities - - STOCKHOLDERS' DEFICIT Preferred stock, 10,000,000 shares authorized at par value of $0.001, 400 shares issued and outstanding 0 - Common stock, 190,000,000 shares authorized at par value of $0.001, 100,764,624 shares issued and outstanding, respectively Additional paid-in capital ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ - 1 - E-WASTE SYSTEMS, INC. Pro Forma Consolidated Statements of Operations (Unaudited) For the 12 Months Ended December 31 REVENUES $ $ COST OF SALES GROSS MARGIN ) OPERATING EXPENSES Directors' and officers' accrued compensation - Consultants' fees - Professional fees - General and administrative Depreciation Impairment expense Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER EXPENSES Interest expense ) ) Gain on derivative liability - Total Other Income/(Expenses) ) ) LOSS BEFORE INCOME TAXES ) ) PROVISION FOR INCOME TAXES - - NET LOSS $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - 2 -
